Citation Nr: 1412909	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO in April 2007.  A transcript of that hearing has been associated with the record.  In July 2007, the Veteran requested a hearing before the Board.  The hearing was scheduled for July 2008.  The Veteran failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the request is considered withdrawn.  

The Board granted reopening of the claim for service connection for residuals of head trauma in a March 2010 decision.  The Board then remanded the reopened claim for further development.  

Although the issue of entitlement to a permanent and total rating for pension purposes also was remanded by the Board in March 2010, that issue was resolved in by a November 2013 Decision Review Officer decision granting non-service connected pension.  


REMAND

In the March 2010 remand, the Board requested that the examiner provide an opinion as to whether there is a 50 percent or better probability that the Veteran's abuse of alcohol in service was the result of or manifestation of an acquired psychiatric disorder.  The examiner provided an opinion in August 2012.  The opinion noted that the Veteran's drinking was part of his military experience and the motor vehicle accident was an unfortunate consequent of the drinking.  He went on to state that his current psychiatric disabilities are due to his traumatic brain injury and not due to his alcohol use.  The Board finds that this does not adequately respond to the requested opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claim must be remanded to obtain an addendum opinion.  

Moreover, the Board has determined that the Veteran should be provided additional notice concerning the evidence that he should attempt to submit in support of his claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Notify the Veteran that he should attempt to obtain and submit a statement from a medical professional supporting the proposition that his alcohol abuse in service was caused or aggravated by an acquired psychiatric disorder.     The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

3.  Then, provide the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to the August 2012 VA examiner.  The examiner should review the Veteran's pertinent history and state an opinion as to whether there is a 50 percent or better probability that the Veteran's alcohol abuse in service was caused or aggravated by an acquired psychiatric disability?

The rationale for the opinion must also be provided.  

If the August 2012 examiner is unavailable the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to another psychiatrist or psychologist who should be requested to review the Veteran's pertinent history and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                  (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


